UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-566 LE@P TECHNOLOGY, INC. (Name of small business issuer in its charter) DELAWARE 65-0769296 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 5601 N. DIXIE HIGHWAY SUITE 411 FORTLAUDERDALE, FLORIDA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (954)771-1772 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Class A Common Stock, par value $.01 Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $374,617.Reference is made to the response to Item 5 of this Annual Report. The number of shares of Class A Common Stock of the issuer outstanding as of March30, 2012 was 65,195,909.The number of shares of Class B Common Stock of the issuer outstanding as of March30, 2012 was 25,000. The number of shares of Series B Preferred Stock of the issuer and outstanding as of March30, 2012 was 2,170. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 Le@P Technology, Inc. FORM 10-K INDEX 10-K- YEAR END REPORT PAGE PART I ITEM 1. BUSINESS 6 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 7 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS, ANDISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 12 ITEM 9A. CONTROLS AND PROCEDURES 12 ITEM 9B. OTHER INFORMATION 13 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 13 ITEM 11. EXECUTIVE COMPENSATION 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 17 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTORS INDEPENDENCE 18 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 20 3 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K. 21 SIGNATURES EX-31.1 – CERTIFICATION EX-32.1 – CERTIFICATION 4 Index FORWARD-LOOKING STATEMENTS Certain statements in this Annual Report on Form 10-K, other than purely historical information, including estimates, projections, forecasts, statements relating to the plans, objectives and expected or anticipated business, liquidity, capital resources, financing condition or operating results of Le@P Technology, Inc., and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “seek”, “estimate,” “intend,” “strategy,” “plan,” “objective”, “goal”, “propose”, “may,” “should,” “will,” “would,” “will be,” “can”, “could”, “will continue,” “will likely result,” and similar statements and expressions.Forward-looking statements are based on current beliefs, expectations and assumptions that are subject to risks and uncertainties that can be difficult to predict or ascertain and which may cause the actual results to differ materially from these forward-looking statements.In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of the Company, the inclusion of such information should not be regarded as a statement by the Company or any other person that these statements (or our goals, objectives, plans or other forward-looking information derived therefrom) will be achieved.Le@P Technology, Inc. undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 5 Index PART I ITEM 1. BUSINESS History of Le@P Technology, Inc. The Company was organized in March 1997 under the laws of the State of Delaware under the name “Seal Holdings Corporation”.In June 1997, the Company was party to a merger pursuant to which a Nevada corporation with securities registered under Section 12(g) of the Securities Exchange Act of 1934 was merged into the Company.When used in this report, the terms “Le@P” and the “Company” refer to Le@P Technology, Inc., its predecessors described above and their respective subsidiaries. Recent Activities; Status of the Company Prior to 2009, the Company pursued a strategy of acquiring and commercializing synergistic technologies to develop advanced products.In 2009, the Company’s Board of Directors (the “Board” or “Board of Directors”) determined to cease investigating or consummating investment or acquisition opportunities related to certain project(s) headed by Dr. Donald J. Ciappenelli (then Chief Executive Officer).Simultaneously, Dr. Ciappenelli agreed to terminate his employment with the Company and Timothy C. Lincoln, Class B Director, was appointed Acting Principal Executive Officer of the Company. From time to time the Company considers investment and acquisition opportunities whichcome to the attention ofBoard members orthe Company'sacting officers.The ability of the Company to pursue or ultimately consummate any such investment or acquistionopportunitiesis dependent upon, among other things, its ability to fund and obtain financing for, and to source and execute on, such opportunities (including the investigation and pursuit of the same). The Company currently has no revenue-producing activities and has substantial indebtedness and liabilities, and the only significant asset of the Company is the Real Property (as defined below) owned by one of the Company’s subsidiaries, Parkson Property LLC.The Real Property land is zoned light industrial and consists of approximately one and one-third acres.The Company’s previous tenant lease on the Real Property has expired, the Company has no current prospects for replacing the tenant (and no cash resources for making improvements to the Real Property), and the value of the Real Property is substantially less than the debt (secured by a related-party mortgage) encumbering it.(For discussion of Parkson’s indebtedness relating to its purchase of the Real Property, see Item 2). During the past few years, the Company has relied entirely upon the Majority Stockholder (as defined under Item 2 below) to fund operations and expenses (and to extend maturities on indebtedness).While the Company has no commitment from theMajority Stockholder or any other party to provide additional funding or financing to the Company (or to extend maturities on existing indebtedness), based on recent communication with the Majority Stockholder, the Company anticipates receiving an additional working capital loan from the Majority Stockholder during the second quarter of 2012 in an amount sufficient to cover projected operating expenses through December 31, 2012.If the Majority Stockholder, in its discretion, should determine to provide funding or financing to the Company, there can be no assurance that the Majority Stockholder would continue to do so (or to extend maturities on existing indebtedness) in the future or regarding the amount, terms, restrictions or conditions of any such funding or financing. In summary, the Company currently has no income- or revenue-producing activities or operations, is in a significant net loss (and deficient cash) position and yet has continuing operating expenses, and the Company has indebtedness and liabilities which substantially exceed the realizable value of its assets. Employees Le@P currently has one part-time employee, whose employment is terminable at will. ITEM 1A. RISK FACTORS. As a “smaller reporting company,” as defined by Securities and Exchange Commission (“SEC”) regulations promulgated under the Securities Exchange Act of 1934, the Company is not required to provide the information required by this item. 6 Index ITEM 1B. UNRESOLVED STAFF COMMENTS. As a “smaller reporting company,” as defined by SEC regulations promulgated under the Securities Exchange Act of 1934, the Company is not required to provide the information required by this item. ITEM 2. PROPERTIES Le@P is leasing corporate office space located in Ft. Lauderdale, Florida from an unrelated third party.The lease was renewed effective April 1, 2011, and provides for a term of one year and monthly rental payments of approximately $4,400.The lease provides for automatic renewal of successive one-year terms unless either party provides at least 30 days’ prior written notice to the other of its intent to terminate the lease upon expiration of the then-current term. The Company subleases a portion of its office space on a month to month basis to another related party entity for the monthly amount of $4,002. The total rents received in 2011 and 2010 were $48,030, respectively. Ownership of Real Property; Certain Indebtedness Parkson Property LLC (“Parkson”), a wholly-owned subsidiary of the Company, owns real property in Broward County, Florida (the “Real Property”).The Real Property is zoned light industrial and consists of approximately one and one-third acres.Parkson purchased the Real Property on September 28, 2001 from Bay Colony Associates, Ltd. (“Bay Colony”), an entity wholly-owned by the Company’s indirect and beneficial majority stockholder, M. Lee Pearce, M.D. (“Dr. Pearce”; entities owned or controlled byDr. Pearce, that own capital stock in the Company are collectively referred to as the “Majority Stockholder”), in exchange for a two-month note in the amount of $37,500 and a five-year note (the “Long Term Note”) and related mortgage in the amount of $712,500.The purchase price was based upon an independent third-party appraisal.The Long-Term Note was replaced with a new long-term note with principal in the amount of $562,500, first on March 17, 2006, then on October 24, 2007, then on January 15, 2010, and then again on January 31, 2011 (the “2011 Parkson Replacement Note”).As previously reported on the Company’s Form 8-K Current Report dated February 7, 2012, following the Company’s fiscal year ended December 31, 2011 (on February 7, 2012), the Company replaced the 2011 Parkson Replacement Note and all accrued interest thereon (aggregating $232,150.68) and other notes into a renewal promissory note in the amount of $794,650.68 (the “2012 Parkson Replacement Note”).The 2012 Parkson Replacement Note bears interest at the (reduced) rate of 3.75% per annum; both principal and all accrued interest on the note are due in one lump sum on June 30, 2013.The indebtedness evidenced by the 2012 Parkson Replacement Note substantially exceeds the value of the Real Property. The Company previously leased the Real Property to an unrelated third party tenant and recognized $3,291 in rental income under the lease in 2010.The lease expired in March 2010.The Company has decided not to re-lease the Real Property,but will continue to analyze and explore alternatives regarding the Real Property (including its possible limiteddevelopment, lease orsale).The Company’s decisionnotto release the Real Property atthis timeis based in significant part upon its determination that (i) under current market conditions, certain costly improvements to the Real Property would be required before it could be leased, and (ii) the Company does not have the cash resources (or commitments from or access to sources of funding or financing) to make such improvements.Consequently, the Company is realizing no revenue or income in respect of the Real Property and has no prospects of realizing income or revenue from the Real Property over the foreseeable future, but continues to incur costs relating to its ownership and maintenance of, and insurance on, the Real Property (including, without limitation, annual property taxes). The Company does not have the funds necessary to pay the amounts due upon the June 30, 2013 maturity of the 2012 Parkson Replacement Note, and the Company anticipates that the realizable value of the Real Property (and its other assets) will continue to be substantially lower than the amount due under the 2012 Parkson Replacement Note until and through its maturity.Moreover, there can be no assurance that the Company will be able to refinance the 2012 Parkson Replacement Note (or, if it is able to refinance such note, the terms, conditions or restrictions imposed in connection with such refinance), or that the maturity of the 2012 Parkson Replacement Note will be extended. ITEM 3. LEGAL PROCEEDINGS As of December 31, 2011, the Company is not involved in any material claim, lawsuit or legal proceeding.From time to time, the Company is a party to disputes and claims arising in the normal course of its business.The Company’s management believes that none of these actions, standing alone or in the aggregate, is currently material to the Company’s operations or financial condition. 7 Index ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s Class A Common Stock (the “Class A Common Stock”) was previously quoted on the OTC Bulletin Board (“OTCBB”), under the symbol LPTC until February 23, 2011, at which time the Class A Common Stock was delisted due to a lack of market makers participating in the market for the Class A Common Stock.Since February 23, 2011, there has been no public market for the shares of Class A Common Stock.The following table sets forth the range of high and low bid prices per share of the Company’s Class A Common Stock for each of the quarters during the years ended December 31, 2010, as reported on the OTCBB system.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. PRICE PERIOD HIGH LOW First Quarter $ $ Second Quarter Third Quarter Fourth Quarter There is no public market for shares of the Company’s Class B Common Stock or its Series B Preferred Stock, all of which shares are owned by the Majority Stockholder. Holders Based on information provided by the Company’s registrar and transfer agent, the Company had 610 holders of Class A Common Stock of record as of March 30, 2012. Based on information provided by the Company’s registrar and transfer agent, the Company had one holder of Class B Common Stock of record and one holder of Series B Preferred Stock of record as of March30, 2012. Dividends The Company did not pay dividends on its common stock in fiscal 2011 or fiscal 2010, and has no present plans or intention (and not present ability) to pay dividends in the future.The payment of cash dividends is a matter within the discretion of the Board, and will depend upon the Company’s earnings, cash on hand, financial and legal requirements and restrictions and other relevant factors.Dividends on the Company’s Class A Common Stock may only be paid after the payment of current and accumulated dividends on the Company’s Series B Preferred Stock.As of December 31, 2011, dividends of $2,670,500 were accumulated and unpaid on the Series B Preferred Stock. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth summary information regarding options granted and outstanding under equity compensation plans previously approved and not previously approved by the Company’s stockholders.As of December 31, 2011, there were no outstanding or exercisable options, warrants, or rights to purchase shares of the Company’s Class A Common Stock. 8 Index Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders -0- n/a Equity compensation plans not approved by security holders - - - TOTAL -0- n/a Unregistered Sales and Repurchases by the Company During the year ended December 31, 2011, there were no equity securities issued or sold by the Company that were not registered under the Securities Act of 1933, as amended.During the fourth quarter of 2011 (and the calendar year ended December 31, 2011), there were no repurchases of securities by the Company. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined by SEC regulations promulgated under the Securities Exchange Act of 1934, the Company is not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with the Company’s consolidated financial statements and related notes thereto referenced under Item 8 of this Annual Report on Form 10-K: Business; Company Status As discussed more fully in Item 1 above (under “Recent Activities; Status of the Company”), prior to May 2009, the Company pursued a strategy of acquiring and commercializing synergistic technologies to develop advanced products.On May 22, 2009, the Board determined to cease for the foreseeable future investigating, pursuing or consummating investment or acquisition opportunities, and Dr. Donald J. Ciappenelli (then Chief Executive Officer) agreed to terminate his employment with the Company and Timothy C. Lincoln, Class B Director, was appointed Acting Principal Executive Officer of the Company. From time to time the Company considers investment and acquisition opportunities, which come to the attention of Board members or the Company's acting officers. The ability of the Company to pursue or ultimately consummate any such investment or acquisition opportunities is dependent upon, among other things, its ability to fund and obtain financing for, and to source and execute on, such opportunities (including the investigation and pursuit of same). During the past few years, the Company has relied entirely upon the Majority Stockholder to fund operations and expenses (and to extend maturities on indebtedness). While the Company has no commitment from the Majority Stockholder or any other party to provide additional funding or financing to the Company (or to extend maturities on existing indebtedness), based on a recent communication with the Majority Stockholder, the Company anticipates receiving an additional working capital loan from the Majority Stockholder during the second quarter of 2012 in an amount sufficient to cover projected operating expenses through December 31, 2012. If the Majority Stockholder, in its discretion, should determine to provide funding or financing to the Company, there can be no assurance that the Majority Stockholder would continue to do so (or to extend maturities on existing indebtedness) in the future or regarding the amount terms, restrictions or conditions of any such funding or financing. 9 Index Accordingly, the Company currently has no income- or revenue-producing activities or operations, is in a significant net loss (and deficient cash) position and yet has continuing operating expenses, and the Company has indebtedness and liabilities which substantially exceed the realizable value of its assets. Competition The Company would face a highly competitive, rapidly evolving business environment if the Company were to resume itsefforts to seek, identify, pursue and execute upon acquisition or investment opportunities.Competitors include a wide variety of venture capital, private equity, mutual and other funds, as well as private and public investors and acquirors, and other organizations, most with access to capital and greater financial, management and technical resources than the Company. Liquidity and Cash Requirements The Company has very limited cash and cash resources.The Company’s cash and cash equivalents, in the aggregate amount of$40,182 as of December 31, 2011 ($96,131as of March30, 2012), will not be sufficient to cover the Company’s current and anticipated levels of operating expenses for more than a few months of 2012 beyond the date of this Current Report.Third party funding and financing sources have not been, and for the foreseeable future are not expected to be, available to the Company.Therefore, the Company depends entirely upon continued funding and working capital advances from the Majority Stockholder On January 31, 2011, the Company consolidated three working capital loans made in 2009 and 2010 by the M. Lee Pearce Living Trust (the “Majority Stockholder Trust”), of which Dr. Pearce is the 100% beneficial owner (and their corresponding accrued interest of $4,319) that matured on January 8, 2011 into one renewal promissory note in the amount of $99,319.39 that matured on January 8, 2012.Interest and principal on that note were due in one lump sum on the maturity date of January 8, 2012.With the exception of extending the maturity date until January 8, 2012, the terms of such renewal note were the same as the terms of the original notes.On March 3, 2010, September 1, 2010, January 6, 2011, and April 22, 2011 the Company received working capital loans from the Majority Stockholder Trust in the amount of $130,000, $60,000, $125,000, and $100,000, respectively.All four of the loans were unsecured and evidenced by promissory notes which accrued interest at the prime rate.Interest and principal were due on these notes in one lump sum on the maturity date of January 8, 2012.The Company received an additional working capital loan on September 28, 2011 in the principal amount of $110,000 from the Majority Stockholder Trust.The loan was unsecured and evidenced by a promissory note which accrued interest at the prime rate.Interest and principal on that note, prior to being consolidated (see below), were due in one lump sum on the maturity date of January 8, 2013.Subsequent to December 31, 2011, and as previously reported on the Company’s Current Report on Form 8-K dated February 7, 2012, the Company received an additional working capital loan on January 18, 2012 in the principal amount of $130,000 from the Majority Stockholder Trust.The loan was unsecured and evidenced by a promissory note which accrued interest at the prime rate.Interest and principal on that note were due in one lump sum on the maturity date of January 8, 2013 (the foregoing notes are collectively referred to as the “Working Capital Notes”).Also subsequent to December 31, 2011, and as previously reported on the Company’s Current Report on Form 8-K dated February 7, 2012, the Company consolidated all of the Working Capital Notes (and their corresponding accrued interest) into one renewal promissory note in the amount of $777,062.04 (the “2012 Le@P Consolidated Renewal Note”).The principal and all accrued interest – at the (lowered) rate of 3.75% per annum – under the 2012 Le@P Consolidated Renewal Note are due in one lump sum on the maturity date of June 30, 2013. The Company’s consolidated financial statements for the fiscal year ended December 31, 2011 have been prepared on a going-concern basis, which contemplates the realization of assets and liabilities in the normal course of business.The Company’s audited financial statements as of December 31, 2009 and 2010 included a “going concern” qualification, and this going-concern qualification continues in the Company’s 2011 audited financial statements.This means that there is substantial doubt that the Company can continue as an on-going business for the next year (2012) unless the Company can succeed in obtaining additional funding or financing to pay its bills as they come due.The Company has no operating revenues and even if the Company were to decide to renew and reactivate its strategy of investigating and pursuing investment and/or acquisition opportunities, that strategy is neither designed nor expected to generate any such revenues in the near future.The Company is continuing to pursue additional external funding or investment, and will also actively seek to further reduce operating expenses.Third party funding and financing sources have not been, and for the foreseeable future are not expected to be, available to the Company. 10 Index Because the Company expects to exhaust its cash resources sometime during the second quarter of 2012, and does not have any active business operations to generate cash flow to fund its operating expenses, the Company will need to raise additional cash before its cash resources are exhausted or cease operations and liquidate.There can be no assurance that the Company will be successful in raising additional cash or avoiding liquidation.The Company has again requested that the Majority Stockholder provide additional financing for the Company’s current and anticipated short-term operating expenses.The Majority Stockholder has no commitment or obligation to provide additional funding or financing to the Company (or to extend maturities on existing indebtedness), based on a recent communication with the Majority Stockholder, the Company anticipates receiving an additional working capital loan from the Majority Stockholder during the second quarter of 2012 in an amount sufficient to cover projected operating expenses through December 31, 2012.If the Majority Stockholder, in its discretion, should determine to provide funding or financing to the Company, there can be no assurance that the Majority Stockholder would continue to do so (or to extend maturities on existing indebtedness) in the future or regarding the amount, terms, restrictions or conditions of any such funding or financing.Pursuing, obtaining commitments for and executing on additional funding and financing will also require additional cash resources. The Company’s continued operation and existence, therefore, depends entirely upon obtaining additional funding or financing in the form of debt or equity for which it has no present commitments.If the Company does not succeed in raising additional funding or financing before its cash is exhausted, it will be forced to cease operations, terminate its reporting as a public company and ultimately, liquidate and/or dissolve, resulting in the complete loss of equity investments in the Company. Changes in Financial Condition and Results of Operations The discussion below describes the Company’s material changes in financial condition as of December 31, 2011 compared with December 31, 2010 and its material changes in results of operations when comparing the year ended December 31, 2011 to the year ended December 31, 2010.All amounts in the discussion below are approximate. Financial Condition at December 31, 2011 Compared to December 31, 2010 The Company’s total assets increased to approximately $446,000 as of December 31, 2011 compared to $407,000 as of December 31, 2010.The increase is primarily due to an increase in cash of approximately $38,000.The Company’s remaining cash assets will not be adequate to fund its operations through the end of 2012 and are expected to be exhausted sometime in the second quarter of 2012. The Company’s total liabilities increased to approximately $1,526,000 as of December 31, 2011 compared to $1,121,000 as of December 31, 2010.This increase in liabilities primarily reflects an increase of $339,000 in notes payable (working capital loans) and an increase of $52,000 in accrued interest payable.In addition, accrued professional fees increased by approximately $10,000. Results of Operations for the Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 The Company’s operating expenses for 2011 were approximately $311,000 compared to $363,000 for 2010, a decrease of approximately $52,000 or approximately 14.3%. The decrease in operating expenses primarily reflects the absence, in 2011, of the $110,000 impairment loss recognized in 2010 on the value of the Real Property, offset by an increase in professional fees of approximately $55,000. The Company’s net loss for fiscal 2011 was $367,000 compared to a net loss of $406,000 for fiscal 2010.The Company’s 2011 net loss reflects an increase in interest and professional fee expenses, offset by the $110,000 impairment loss in the Real Property value recognized in 2010. 11 Index Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and the disclosure of contingencies.Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be materially different from those estimates.The following policies are those that we consider to be the most critical.See Note 2, “Summary of Significant Accounting Policies,” for further description of these and all other accounting policies. Accounting for the Impairment or Disposal of Long-Lived Assets The Company reviews the carrying value of long-lived assets whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to the undiscounted future net cash flows expected to be generated by the asset. If facts and circumstances indicate that the carrying value of an asset or groups of assets, as applicable, is impaired, the long-lived asset or groups of long-lived assets are written down to their estimated fair value. Recent Accounting Pronouncements See Note 2, “Summary of Significant Accounting Policies” in the Notes to Consolidated Financial Statements for a discussion of recent accounting pronouncements and their effect, if any, on the Company. Off-Balance Sheet Arrangements As of December 31, 2011, the Company did not have any off-balance sheet arrangements that have or are reasonably likely to have a material effect on the current or future financial condition, revenues, expenses, results of operations, liquidity, capital expenditures, or capital resources. Note that this MD&A discussion contains forward-looking statements that involve risks and uncertainties.Please see the section entitled “Forward-Looking Statements” on page 5 for important information to consider when evaluating such statements and related notes included under Item 8 hereof. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” as defined by SEC regulations promulgated under the Securities Exchange Act of 1934, the Company is not required to provide the information required by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The accompanying consolidated financial statements of the Company and report of independent registered public accounting firm required by this item are filed herewith as Exhibit F and are incorporated herein by this reference. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures (a)The Company maintains a system of disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act).As required by Rule 13a-15(b) under the Exchange Act, management of the Company, under the direction of the Company’s Acting Principal Executive Officer and Acting Principal Financial Officer, reviewed and performed an evaluation of the effectiveness of design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of December 31, 2011.Based on that review and evaluation, the Acting Principal Executive Officer and Acting Principal Financial Officer, along with the management of the Company, have determined that as of December 31, 2011, the disclosure controls and procedures are effective. 12 Index Management’s Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of those internal controls.As defined by the SEC, internal control over financial reporting is a process designed by the Company’s Acting Principal Executive Officer and Acting Principal Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the financial statements in accordance with U.S. generally accepted accounting principles. Management has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework.Based on its assessment and those criteria, management has concluded that its internal control over financial reporting was effective as of December 31, 2011.This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to SEC rules that permit the Company to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting or in other factors identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the fourth quarter ended December 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Given that the Company is not presently engaged in active operations and has only one part-time executive officer, the Company has not adopted a Code of Ethics applicable to its officers, including its principal executive officer, principal financial officer, principal accounting officer or controller and any other persons performing similar functions. Directors and Executive Officers The following table sets forth the names, ages and positions held with respect to each executive officer and each member of the Board of Directors of the Company as of March 30, 2012. Name Age Position Since Timothy Lincoln 52 Acting Principal Executive Officer, Class B Director [May 2009 July 2000] Mary E. Thomas 53 Acting Principal Financial Officer Class A Director October 2000 (1) June 27, 2003 Jerome Fields, M.D. 83 Class A Director May 2006 (1)Prior to her election to the Board in June 2003, Ms. Thomas was not considered an executive officer of the Company. 13 Index Mary E. Thomas has served as a Class A Director of the Company since June 2003, and is currently the Company’s Acting Principal Financial Officer, a position she has held since October 2000.Ms. Thomas has over twenty-five years of experience in the healthcare and management financial accounting industry.Ms. Thomas also serves as an officer for a number of entities which are directly or indirectly beneficially owned or controlled by Dr. Pearce, the Company’s former chairman of the Board of Directors and its (indirect, beneficial) majority stockholder.From September 1999 to October 2000, Ms. Thomas served as an assistant to the Chief Executive Officer of the Company and was a member of the accounting department.From 1985 to 1999, Ms. Thomas served in various financial and managerial positions for General Health Corp. I (“General Health Corp.”) of which Dr. Pearce is the President and indirect beneficial owner.Ms. Thomas received a Bachelor of Science Degree in Accounting from Nova Southeastern University. Jerome Fields, M.D. has served as a Class A Director of the Company since May 2006.Dr. Fields has over forty-five years of experience in the health care industry.Dr. Fields practiced family medicine from 1958 to 2002, and has served as Chief of Staff and Chief of the Division of Family Practice at Hialeah Hospital in Hialeah, Florida.From 1992 to 2002, Dr. Fields was an instructor of medicine at Palmetto Hospital for Nova Southeastern Medical School.Dr. Fields had also served as an independent director of South Florida Savings and Loan Bank for five years.Prior to his retirement, Dr. Fields was an active and certified member of the American Board of Family Practice, the Florida Medical Association, the American Medical Association, the Dade County Medical Association and the American Academy of Family Practice.Dr. Fields received a bachelor degree in Biology from Villanova University and a doctorate in medicine from Hahnemann Medical College, and served as an officer and physician in active duty with the U.S. Navy from 1956 to 1958. Timothy C. Lincoln has served as a Class B Director of the Company since July 2000 and as the Company’s Acting Principal Executive Officer since May 2009.He also held the position of Acting Principal Executive Officer of the Company from September 2002 until October 31, 2006.He has also maintained a private law practice since October 1998.From August 1995 to December 2008, Mr.Lincoln served in various legal and management roles for Marquette Realty, Inc.Marquette Realty, Inc. managed a number of entities of which Dr.Pearce, the Company’s former chairman of the Board of Directors and its (indirect, beneficial) majority stockholder, is the beneficial owner.In addition, Mr. Lincoln is the President and Treasurer of Lauderdale Holdings, Inc. (the entity which holds the Class B Common Stock of the Company and of which Dr. Pearce is the sole shareholder) and is the president and Secretary of Broward Trading Corporation (the entity which is the owner of 700,000 shares of Class A Common shares of the Company and of which Dr. Pearce is the sole shareholder).Mr. Lincoln also serves as a director for a number of entities which are directly or indirectly beneficially owned or controlled by Dr. Pearce.From 1993 to 1996, Mr. Lincoln served as a mortgage loan officer for the Bank of North America, which was formerly controlled by Dr. Pearce.Mr. Lincoln received a Master of Business Administration Degree in Marketing from the University of New Mexico, received a J.D. degree from the University of Miami School of Law, and a LLM in estate planning from the University of Miami School of Law.Mr. Lincoln is a member of the Florida Bar. Family Relationships There are no family relationships between any of the Company’s executive officers and directors. Code of Ethics Given that the Company is not presently engaged in active operations and has only one paid part-time executive officer, the Company has not adopted a Code of Ethics applicable to its officers, including its principal executive officer, principal financial officer, principal accounting officer or controller or any other persons performing similar functions. 14 Index Audit Committee The Company has a separately-designated, standing audit committee (the “Audit Committee”).The Company’s Audit Committee has one member, Timothy C. Lincoln.During the 2011 fiscal year, the Audit Committee met with the management and independent auditors of the Company.The Audit Committee reviews the scope of the Company’s accountants’ engagement, including the remuneration to be paid, and reviews the independence of the auditors.The Audit Committee, with the assistance of appropriate personnel, reviews the Company’s annual financial statements and the independent auditor’s report, including any significant reporting and operational issues; corporate policies and procedures as they relate to accounting and financial reporting and financial controls; any litigation to which the Company is a party; and use by the Company’s executive officers of expense accounts and other non-monetary perquisites, if any.The Audit Committee may direct the Company’s legal counsel, independent auditors and internal staff to inquire into and report to it on any matter having to do with the Company’s accounting or financial procedures or reporting. The Board of Directors has not adopted a written charter for the Audit Committee.The Board of Directors has determined that Mr. Lincoln is not considered an “audit committee financial expert” within the meaning of that term as defined in Item 407(d)(5)(ii) of Regulation S-K by the SEC pursuant to Section 407 of the Sarbanes-Oxley Act of 2002, as amended.The Company does not have an audit committee financial expert serving on its Audit Committee (as the Company is not presently engaged in active operations). Section 16(a) Beneficial Ownership Reporting Compliance To the Company’s knowledge, based solely on its review of copies of filed reports (if any) furnished to the Company or written representations that no other reports were required, the Company believes that during the year ended December 31, 2011, its officers, directors and greater than ten percent (10%) beneficial owners complied with all Securities Exchange Act of 1934 Section 16(a) filing requirements. ITEM 11. EXECUTIVE COMPENSATION The Summary Compensation Table below sets forth compensation paid by the Company to Timothy Lincoln, the Company’s Acting Principal Executive Officer, and Mary Thomas, the Company’s Acting Principal Financial Officer, for the fiscal years ended December 31, 2011 and 2010 (as applicable).Mr. Lincoln and Ms. Thomas are collectively referred to as the “Named Executive Officers.” SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Option awards ($) (1)(2) Total Timothy Lincoln Acting Principal Executive Officer -0- -0- -0- -0- -0- -0- -0- -0- Mary E. Thomas Acting Principal Financial Officer $ -0- -0- $ $ -0- -0- $ 15 Index Except for stock options issued pursuant to the Company’s 1996, 1998, 1999 and 2006 Stock Option Plans, the Company has not provided benefits under any other long-term compensation plans, stock appreciation rights, defined benefit or actuarial plan.The Company does not have any employment contract or termination of employment or change in control agreement with any Named Executive Officer. The amounts in this column (if any) do not reflect compensation actually received by the Named Executive Officer nor do they reflect the actual value that will be recognized by the Named Executive Officer. Compensation of Directors Non-employee Directors are compensated at the rate of $500 for each regular meeting and $250 for each special meeting they attend and are also reimbursed for out-of-pocket expenses associated with attendance. Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Jerome Fields, M.D. $ -0- -0- -0- -0- -0- $ Timothy Lincoln -0- -0- -0- -0- -0- -0- -0- An outsidedirectors' fee of $1,000 was paid to Dr. Fields for attendance at the 2011 annual meeting of stockholders and attendance at one regular Board meeting in 2011. Option Grants in 2011 The Company granted no stock options during the year ended December 31, 2011, and as of December 31, 2011 the Company had no stock options outstanding or exercisable. Fiscal Year End Option Values There were no stock options exercised by any Named Executive Officer during 2011.As of December 31, 2011, there were no stock options outstanding or exercisable. Employment Contracts The Company has no employment agreements. Compensation Committee Interlocks and Insider Participation The Board of Directors does not have a separate compensation committee, or any other committee performing similar functions.Rather, the entire Board of Directors acts as a compensation committee.The Company has only one part-time employee.The Board of Directors does not believe the Company would derive any significant benefit from a separate compensation committee. The Board of Directors, in the foregoing capacity, has determined to compensate non-employee directors as provided under the heading “Compensation of Directors” above, and to compensate executive officers as provided above. 16 Index Compensation Committee Report As a “smaller reporting company,” as defined by SEC regulations promulgated under the Securities Exchange Act of 1934, the Company is not required to review or discuss the Compensation Discussion and Analysis required by §229.402(b). Board of Directors Jerome Fields, M.D. Timothy Lincoln Mary E. Thomas ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Equity Compensation Plans The following table sets forth summary information regarding equity compensation plans previously approved and not previously approved by the Company’s stockholders as of December 31, 2011. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders -0- - Equity compensation plans not approved by security holders - - - TOTAL -0- - The equity compensation plans previously approved by the Company’s stockholders are its four stock option plans designated as follows:Le@P Technology, Inc. 2006 Long Term Incentive Plan (“2006 Plan”); (ii) 1999 Le@P Technology, Inc. Long Term Incentive Plan (“1999 Plan”); (iii) Le@P Technology, Inc. 1998 Incentive Option Plan (“1998 Plan”); and (iv) Le@P Technology, Inc. Long Term Incentive Plan (“1996 Plan”, and collectively with the 2006 Plan, the 1999 Plan and the 1998 Plan, the “Plans”).The stock options under the 1998 Plan expired in March 2008.All options available for grant under the 1996 Plan were previously granted, but all have been forfeited, leaving 600,000 options available for grant under that plan.The 1999 Plan and 2006 Plan have options to purchase 2,947,500 shares and 6,500,000 shares, respectively, available for grant.All of the Plans were approved by the Company’s stockholders. Security Ownership of Certain Beneficial Owners and Management The following table shows, as of March 30, 2012, the Common Stock of the Company owned beneficially by (i) each director of the Company, (ii) each executive officer of the Company, (iii) all directors and executive officers as a group, and (iv) each person known by the Company to be the “beneficial owner” of more than five percent (5%) of the outstanding shares of such Common Stock.“Beneficial ownership” is a technical term broadly defined by the SEC to mean more than ownership in the usual sense.For example, you “beneficially” own Common Stock not only if you hold it directly, but also if you indirectly (through a relationship, a position as a Director or trustee, or a contract or understanding) have or share the power to vote or sell the stock or have the right to acquire it within 60 days.Except as disclosed in the footnotes below, each person indicated has sole voting and investment power over his or her shares.As of March 30, 2012, there were (i) 65,195,909 shares of Class A Common Stock issued and outstanding held by 610 holders of record, and (ii) 25,000 shares of Class B Common Stock issued and outstanding held by one holder of record, and (iii) 2,170 shares of Series B Preferred Stock issued and outstanding held by one holder of record. 17 Index Name (1) Current Title Shares Beneficially Owned Percentage of Class Beneficially Owned Title Of Class M. Lee Pearce, M.D. % Class A Common % Class B Common % Series B Preferred Timothy C. Lincoln Class B Director; Acting Principal Executive Officer * Class A Common Mary E. Thomas Class A Director; Acting Principal Financial Officer -0- * Class A Common Jerome Fields, M.D. Class A Director * Class A Common All Directors and Executive Officers as a Group (3Persons) 101,053 * Class A Common * Less than 1.0%. The address for all persons listed above is c/o Le@P Technology, Inc., 5601 N. Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334. The shares of Class A Common Stock beneficially owned by Dr. Pearce include:(i) 59,897,409 shares owned by the Majority Shareholder Trust, (ii) 2,000,000 shares owned by PearTan, LLC, of which Dr. Pearce is the sole member, (iii) 700,000 shares owned by Broward Trading Corporation, of which Dr. Pearce is the sole stockholder, and (iv) 25,000 shares held by Dr. Pearce directly. These shares of Class B Common Stock are owned by Lauderdale Holdings, Inc. (“LHI”), a Florida corporation, of which Dr. Pearce is the sole shareholder. These shares of Series B Preferred Stock do not have voting rights, and thus will not be eligible to vote at any meeting of stockholders (including the 2012 annual meeting), and are held by the Majority Shareholder Trust. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Certain Relationships and Related Transactions The following describes certain transactions or relationships between the Company and its officers, directors and certain related parties in which any of them had or is to have a direct or indirect material interest.Except as otherwise specifically set forth herein, for purposes of this section, the term “Company” also includes each of the Company’s subsidiaries. 18 Index Except as otherwise stated below, all transactions between and among the Company and its subsidiaries described below, its executive officers and the subsidiaries and each of their respective affiliates may involve conflicts of interest.The Company believes that transactions with affiliates have been made on terms no less favorable to the Company than those available from unaffiliated third parties. Relationships and Transactions with M. Lee Pearce, M.D. Real Estate Acquisition As described more fully in Item 2 under “Ownership of Real Property; Certain Indebtedness” above, Parkson purchased the Real Property on September 28, 2001 from Bay Colony in exchange for a two-month note in the amount of $37,500 and the Long Term Note and related mortgage in the amount of $712,500.The purchase price was based upon an independent third-party appraisal.The Long-Term Note was replaced with a new long-term note with principal in the amount of $562,500, first on March 17, 2006, then on October 24, 2007, then on January 15, 2010, and then again with the 2011 Parkson Replacement Note.On February 7, 2012, the Company replaced the 2011 Parkson Replacement Note and all accrued interest thereon (aggregating $232,150.68) with the 2012 Parkson Replacement Note.The 2012 Parkson Replacement Note bears interest at the rate of 3.75% per annum.Both principal and all accrued interest are due in one lump sum at maturity on June 30, 2013.The indebtedness evidenced by the 2012 Parkson Replacement Note substantially exceeds the value of the Real Property.The Real Property is zoned light industrial and consists of approximately one and one-third acres. Funding Arrangements and Working Capital Loans Because the Company expects to exhaust its limited cash resources sometime during the second quarter of 2012, and does not have any active business operations to generate cash flow to fund its operating expenses, the Company will need to raise additional cash before its cash resources are exhausted or cease operations and liquidate. During the past few years, the Company has relied entirely upon the Majority Stockholder to fund operations and expenses (and to extend maturities on indebtedness funded by the Majority Stockholder).The Majority Stockholder has no commitment or obligation to provide additional funding or financing to the Company (or to extend maturities on existing indebtedness), based on a recent communication with the Majority Stockholder, the Company anticipates receiving an additional working capital loan from the Majority Stockholder during the second quarter of 2012 in an amount sufficient to cover projected operating expenses through December 31, 2012.If the Majority Stockholder, in its discretion, should determine to provide funding or financing to the Company, there can be no assurance that the Majority Stockholder would continue to do so (or to extend maturities on existing indebtedness) in the future or regarding the amount,terms, restrictions or conditions of any such funding or financing. Accordingly, the Company currently has no income- or revenue-producing activities or operations, is in a significant net loss (and deficient cash) position and yet has continuing operating expenses, and the Company has indebtedness and liabilities which substantially exceed the realizable value of its assets. On January 31, 2011, the Company consolidated three working capital loans made in 2009 and 2010 by the Majority Stockholder Trust (and their corresponding accrued interest of $4,319) that matured on January 8, 2011 into one renewal promissory note in the amount of $99,319.39 that matured on January 8, 2012.Interest and principal on that note were due in one lump sum on the maturity date of January 8, 2012.With the exception of extending the maturity date until January 8, 2012, the terms of such renewal note were the same as the terms of the original notes. On March 3, 2010, September 1, 2010, January 6, 2011, and April 22, 2011 the Company received working capital loans from the Majority Stockholder Trust in the amount of $130,000, $60,000, $125,000, and $100,000, respectively.All four of the loans were unsecured and evidenced by promissory notes which accrued interest at the prime rate.Interest and principal were due on these notes in one lump sum on the maturity date of January 8, 2012.The Company received an additional working capital loan on September 28, 2011 in the principal amount of $110,000 from the Majority Stockholder Trust.The loan was unsecured and evidenced by a promissory note which accrued interest at the prime rate.Interest and principal on that note, prior to being consolidated (see below), were due in one lump sum on the maturity date of January 8, 2013.Subsequent to December 31, 2011, and as previously reported on the Company’s Current Report on Form 8-K dated February 7, 2012, the Company received an additional working capital loan on January 18, 2012 in the principal amount of $130,000 from the Majority Stockholder Trust.The loan was unsecured and evidenced by a promissory note which accrued interest at the prime rate.Interest and principal on that note were due in one lump sum on the maturity date of January 8, 2013 (the foregoing notes are collectively referred to as the “Working Capital Notes”).Also subsequent to December 31, 2011, and as previously reported on the Company’s Current Report on Form 8-K dated February 7, 2012, the Company consolidated all of the Working Capital Notes (and their corresponding accrued interest) into the 2012 Le@P Consolidated Renewal Note.The principal and all accrued interest – at the (lowered) rate of 3.75% per annum – under the 2012 Le@P Consolidated Renewal Note are due in one lump sum on the maturity date of June 30, 2013. 19 Index The Company’s auditors have issued a “going concern” qualification in its opinion on the Company’s audited financial statements.This means that there is substantial doubt that the Company can continue as an on-going business for the next year (2012) unless the Company can succeed in obtaining additional funding or financing to pay its bills as they come due. The Company’s continued operation and existence, therefore, depends entirely upon obtaining additional funding or financing in the form of debt or equity for which it has no present commitments.If the Company does not succeed in raising additional funding or financing before its cash is exhausted, it will be forced to cease operations, terminate its reporting as a public company and, ultimately, liquidate and/or dissolve, resulting in the complete loss of value of all equity investments and interests in the Company (including the Class A Common Stock). Of the Company’s outstanding Class A Common Stock, 96.01% is beneficially owned by Dr. Pearce, including:(i) 59,897,409 shares owned by the Majority Stockholder Trust, (ii) 2,000,000 shares owned by PearTan, LLC, of which Dr. Pearce is the sole member, (iii) 700,000 shares owned by Broward Trading Corporation, of which Dr. Pearce is the sole stockholder, and (iv) 25,000 shares held by Dr. Pearce directly; the calculation of Dr. Pearce’s beneficial ownership percentage does not take into account the exercise of options, if any, held by third parties, including options held by officers and directors.Of the Company’s Class B Common Stock, 100% is owned by Lauderdale Holdings, Inc., a Florida corporation, of which Dr. Pearce is the sole stockholder.Of the Company’s Series B Preferred Stock, 100% of it is held by the Majority Stockholder Trust. Director Independence The members of the Board of Directors are not all “independent” under the definition of independence pursuant to NASDAQ National Market (“NASDAQ”) listing standards.None of the members of the Audit Committee are “independent” under the definition of independence for audit committee members pursuant to the NASDAQ listing standards. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees The aggregate fees billed for professional services rendered by Cherry, Bekaert & Holland, L.L.P. (“Cherry”) regarding the audit of the Company’s financial statements for the fiscal year ended December 31, 2011 and December 31, 2010 were approximately $32,000 each year.The aggregate fees billed by Cherry regarding the reviews of the financial statements included in the Company’s Forms 10-Q for the fiscal year ended December 31, 2011 were $25,150 . 20 Index The aggregate fees billed for professional services rendered by Berenfeld Spritzer Shechter & Sheer, LLP (“Berenfeld”) regarding the reviews of the financial statements included in the Company’s Forms 10-Q for the 2010 fiscal year were approximately $27,500. Audit-Related Fees The aggregate fees billed for audit-related services rendered by Berkowitz Dick Pollack and Brant, LLP (“BDPB”) to the Company, during the fiscal years ended December 31, 2011 and December 31, 2010, were $2,482 and $1,059, respectively. Tax Fees The aggregate fees billed for tax-related services provided by BDPB in connection with tax compliance, tax advice and tax planning services for the fiscal years ended December 31, 2011 and December 31, 2010, were approximately $6,853 and $9,515, respectively.BDBP prepared the Company’s income tax returns for the fiscal years ended December 31, 2011 and December 31, 2010.Cherry and Berenfeld provided no tax-related services during the fiscal years ended December 31, 2011 and December 31, 2010. All Other Fees The Company paid additional fees to BDPB for the fiscal years ended December 31, 2011 and December 31, 2010, were $7,751 (for general business consulting) and zero, respectively. Pre-approval of Services by the External Auditor The Audit Committee has adopted a policy for pre-approval of audit and permitted non-audit services by the Company’s external auditor.The Audit Committee will consider annually and, if appropriate, approve the provision of audit services by its external auditor and consider and, if appropriate, pre-approve, the provision of certain defined audit and non-audit services.The Audit Committee will also consider on a case by case basis and, if appropriate, approve specific engagements that are not otherwise pre-approved.Of the Audit-Related Fees, Tax Fees and All Other Fees described above, the Audit Committee pre-approved the fees billed. PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K. (a)(1) Financial Statements Reference is made to the Index set forth on Page F-1 of this Annual Report on Form 10-K. (a)(2) Financial Statement Schedules All schedules have been omitted because they are inapplicable or the information is provided in the consolidated financial statements, including the notes thereto. (a)(3) Exhibits 21 Index EXHIBIT DESCRIPTION Certificate of Incorporation of Le@P Technology, Inc., filed March 20, 1997 with the Delaware Secretary of State (incorporated by reference to Appendix B to the Company’s Definitive Proxy Statement for the Annual Meeting of Stockholders, as filed with the Securities Exchange Commission (the “SEC”) April 11, 1997). Certificate of Ownership and Merger of Seal Holdings Corporation filed with the Delaware Secretary of State on June 13, 1997 (incorporated by reference to Exhibit 3.1.2 to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2005, as filed with the SEC on March 27, 2006). Certificate of Preferred Stock Designation of Le@P Technology, Inc. filed with the Delaware Secretary of State on March 23, 1999 (incorporated by reference to Exhibit 3.3 to the Company’s Current Report on Form 8-K, as filed with the SEC on April 19, 1999). Certificate of Amendment to Certificate of Incorporation of Le@P Technology, Inc. filed June 21, 1999 with the Delaware Secretary of State (incorporated by reference to Exhibit 3.1.3 to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 1999, as filed with the SEC on March 30, 2000). Certificate of Designation, Preferences, Rights and Limitations of 10% Cumulative Non-Voting Series B Preferred Stock of Le@P Technology, Inc. filed with the Delaware Secretary of State on November 15, 1999 (incorporated by reference to Exhibit 4 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 1999, as filed with the SEC on November 15, 1999). Certificate of Amendment to Certificate of Incorporation of Le@P Technology, Inc. filed July 5, 2000 with the Delaware Secretary of State (incorporated by reference to Exhibit 3 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2000, as filed with the SEC on August 14, 2000). Bylaws of Le@P Technology, Inc.(incorporated by reference to Appendix C to the Company’s Proxy Statement for the Annual Meeting of Stockholders of Le@P Fleet, Inc. held May 14, 1997, as filed with the SEC on April 11, 1997). Funding Arrangement by M. Lee Pearce, M.D. (incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K dated October 15, 1999). Subscription Agreement dated March 30, 2000 with M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.2 in the Company’s Annual Report on From 10-KSB for the fiscal year ended December 31, 2000 dated March 30, 2001). 1999 Long Term Incentive Plan (incorporated by reference to Exhibit B to the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders dated June 4, 1999). 1998 Incentive Option Plan (incorporated by reference to Exhibit A to the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders dated June 8, 1998). 1997 Incentive Option Plan (incorporated by reference to Appendix A to the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders dated April 11, 1997). 22 Index Amended 1996 Long-Term Incentive Plan (incorporated by reference to Exhibit 10.3 to the Company’s Form 10-Q for the quarter ended March 31, 1997 dated May 15, 1997). Stock Exchange and Merger Agreement dated as of January 7, 2005 among Healthology, Inc., iVillage, Inc., Virtue Acquisition Corporation and certain stockholders of Healthology, Inc., including the Company (incorporated by reference to Exhibit 10.34 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004 dated March 30, 2005). Stock Purchase Agreement dated as of January 7, 2005 between the Company and Steven Haimowitz (incorporated by reference to Exhibit 10.35 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004 dated March 30, 2005). Exchange and Termination Agreement dated March 17, 2006, effective as of March 15, 2006, between Le@P Technology, Inc. and the M. Lee Pearce 2005 Irrevocable Trust (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K dated March 21, 2006). Fairness Opinion dated March 15, 2006 issued by Stenton Leigh Valuation Group, Inc. on March 16, 2006 (incorporated by reference to Exhibit 10.2 in the Company’s Current Report on Form 8-K dated March 21, 2006). Employment Agreement, dated as of November 1, 2006 by and between Le@P Technology, Inc. and Dr. Donald J. Ciappenelli (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K dated November 3, 2006) Employment Agreement, dated as of March 5, 2007 by and between Le@P Technology, Inc. and Dr. Howard Benjamin. (incorporated by reference to Exhibit 10.33 in the Company’s Annual Report on Form 10-KSB dated March 30, 2007) Renewal Promissory Note dated as of October 24, 2007 in the principal amount of $562,500 executed by Parkson, LLC in favor of Bay Colony Associates, Ltd. (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K dated October 25, 2007). Promissory Note dated March 3, 2010 in the principal amount of $130,000 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.38 in the Company’s Current Report on Form 10-Q as filed on May 12, 2010). Renewal Note dated January 31, 2011 in the principal amount of $99,319.39 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.2 in the Company’s Current Report on Form 8-K dated February 1, 2011). Renewal Note dated January 31, 2011 in the principal amount of $562,500 in favor of Bay Colony Associates, Ltd. (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K dated February 1, 2011). Promissory Note dated September 1, 2010 in the principal amount of $60,000 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.17 in the Company’s Current Report on Form 10-K dated March 30, 2011). Promissory Note dated September 28, 2011 in the principal amount of $110,000 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.38 in the Company’s Current Report on Form 10-Q as filed on November 10, 2011). Renewal Promissory Note (Working Capital) dated February 7, 2012 in the principal amount of $777,062.04 in favor ofM. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K dated February 7, 2012). 23 Index Renewal Promissory Note (Parkson) dated February 7, 2012 in the principal amount of $794,650.68 in favor of Bay Colony Associates, Ltd. (incorporated by reference to Exhibit 10.2 in the Company’s Current Report on Form 8-K dated February 7, 2012). (b)Filed herewith Promissory Note dated January 18, 2012 in the principal amount of $130,000 in favor of M. Lee Pearce Living Trust. 21 Subsidiaries of the Registrant. Certification of the Acting Principal Executive Officer pursuantto Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Acting Principal Financial Officer Report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 24 Index SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LE@P TECHNOLOGY, INC. By: /s/ Timothy Lincoln Timothy Lincoln, Acting Principal Executive Officer By: /s/ Mary E. Thomas Mary E. Thomas, Acting Principal Financial Officer Dated:March 30, 2012 25 Index Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/Timothy Lincoln Acting Principal Executive Officer and Director March 30, 2012 Timothy Lincoln /s/ Mary E. Thomas Acting Principal Financial Officer and Director March 30, 2012 Mary E. Thomas /s/ Jerome Fields, M.D. Director March 30, 2012 Jerome Fields, M.D. 26 Index “Exhibit F” INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Le@P Technology, Inc. and Subsidiaries PAGE Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-3, F-4 Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 F-5 Consolidated Statements of Stockholders’ Deficiency for the years ended December 31, 2011 and 2010 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-7 Notes to Consolidated Financial Statements F-8 F-1 Index Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Le@P Technology, Inc. We have audited the accompanying consolidated balance sheets of Le@P Technology, Inc. and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ deficiency, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position ofLe@P Technology, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As shown in the accompanying consolidated financial statements, the Company has significant net losses and cash flow deficiencies.Those conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding those matters are described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Cherry, Bekaert & Holland, L.L.P. Fort Lauderdale, Florida March 30, 2012 F-2 Index Le@P Technology, Inc. and Subsidiaries Consolidated Balance Sheets December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ See notes to consolidated financial statements. F-3 Index Le@P Technology, Inc. and Subsidiaries Consolidated Balance Sheets December 31, Liabilities and stockholders’ deficiency Current liabilities: Accounts payable $ $ Accrued professional fees Accrued compensation and related liabilities Short-term notes payable to related party Short-term accrued interest payable to related party Total current liabilities Long-term notes payable to related party Long-term accrued interest payable to related party Total liabilities Commitments and contingencies Stockholders’ deficiency: Preferred stock, par value $0.001 per share.Authorized 25,000,000 shares.Issued and outstanding 2,170 shares at December 31, 2011 and 2010. Class A common stock, $0.01 par value 149,975,000 shares authorized and 65,280,759 shares issued at December 31, 2011 and 2010. Class B common stock, $0.01 par value per share.Authorized, issued and outstanding 25,000 shares at December 31, 2011 and 2010. Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 84,850 shares at December 31, 2011 and 2010 ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to consolidated financial statements. F-4 Index Le@P Technology, Inc. and Subsidiaries Consolidated Statements of Operations Years ended December 31, Revenue $
